Citation Nr: 1445354	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-29 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which determined that new and material evidence had not been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.

The Board notes that the Veteran has filed a claim for PTSD.  However, the Veteran has several psychiatric diagnoses of record.  Furthermore, the Veteran filed a claim in October 2004 for major depression.  In an unappealed January 2005 rating decision, the RO denied service connection for major depression.  In the instant claim, the Veteran continues to seek service connection for a mental disability however variously diagnosed as due to his experiences in service.  Accordingly, the underlying issue has been recharacterized as reflected on the cover page given the nature of the Veteran's claims and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); see also Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

If VA receives or associates with the claims file relevant official service department records at any time after a decision is issued on a claim that had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim without requiring new and material evidence.  38 C.F.R. § 3.156(c) (2013).  Here, in September 2009, the Veteran's service personnel records were associated with the claims file, to include records documenting the Veteran's suicide attempt and subsequent discharge.  These records are pertinent to the claim on appeal and were not associated with the claims folder when VA first decided it on the merits in January 2005.  Thus, the claim will be reconsidered without consideration of whether there is new and material evidence.  Id.

On the Veteran's October 2012 VA Form 9, he requested a Board hearing at a local VA office.  Thereafter, a May 2014 letter informed the Veteran that his requested hearing had been scheduled for July 2014.  However, according to the Veterans Appeals Control and Locator System, the Veteran failed to appear for his scheduled hearing.  When a Veteran fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2013).  The Board notes that the RO sent the Veteran a letter in August 2014, after he failed to appear for his scheduled hearing, advising him that he was going to be scheduled for a travel board hearing.  This letter appears to have been sent by the RO in error as the Veteran is not currently scheduled for a hearing.  Moreover, the record shows that neither the Veteran, nor his representative, responded to that letter or requested an additional hearing be scheduled.  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn.

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  The Virtual VA electronic claims file also contains additional documents pertinent to the present appeal.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of service connection for entitlement to service connection for an acquired psychiatric disorder.

The Veteran attributes his current mental health problems to experiences he had while serving on active duty.  

The Veteran was afforded a VA PTSD examination in November 2009.  After reviewing the claims file and examining the Veteran, the VA examiner diagnosed the Veteran with major depressive disorder, in partial remission, and alcohol dependence in sustained partial remission.  The examiner also noted an Axis IV diagnosis of "distress related to military experiences."  The examiner opined that the Veteran's chronic acquired psychiatric condition was less likely than not the result of his in-service diagnosis of immature personality disorder because the diagnosis of immature personality disorder is not a recognized diagnosis and because there is no evidence that the Veteran has ever suffered from any personality disorder.  The Board finds that this opinion is inadequate because it does not go on to address the issue of whether the Veteran's currently diagnosed psychiatric disorder is otherwise related to the mental health symptoms demonstrated in service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one).   

At his request, the Veteran was afforded a second VA PTSD examination in December 2012.  The VA examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  However, the examiner diagnosed the Veteran with major depressive disorder, in partial remission.  The examiner noted that the Veteran does not appear to have reported any chronic or significant depressive symptoms over the past three years.  The examiner opined that the Veteran's depressive symptoms over the past three years do not appear to be directly related to his military service.  The examiner agreed with the November 2009 VA examiner's finding that the in-service diagnosis of immature personality disorder was inaccurate.  While the examiner found that the mental health symptoms that were reported and/or documented in service were likely unrelated to his current depressive symptoms, he did not explain why this is so.  Thus, the examination report is inadequate to this extent.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof); 38 C.F.R. § 4.2 (2013) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  Also, mental health treatment records from February and July 2009 indicate that the Veteran reported that his depression and anxiety have been ongoing since his experiences in the Navy.  VA treatment records from December 2012 show that the Veteran was noted to have an anxiety disorder.  The Board finds that the VA examiner should also address whether an anxiety disorder is related to the mental health symptoms demonstrated in service.  Thus, the Board finds that the examination report should be returned to the examiner for an addendum opinion.  

Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder, and depressive disorder.  38 U.S.C.A. § 5103A (West 2012).

Lastly, remand is necessary to obtain any outstanding VA and service treatment records and SSA records.  The record suggests that there are VA treatment records that have not been associated with the claims file.  In November 2009, the Veteran submitted a discharge summary from the Clarksburg VAMC showing that he received inpatient treatment for approximately three weeks in May 2003.  Additionally, treatment records from the Huntington VAMC dated in April 2004 and September 2008 indicate that he received treatment at the Clarksburg VAMC.  However, the only VA treatment records associated with the claims file are from the Huntington VAMC.  Upon remand, the RO should attempt to locate any outstanding VA treatment records.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

The Board also notes that there may be pertinent service treatment records not associated with the claims file.  Specifically, the Veteran reported in August 2009, November 2009, and July 2010 statements that he was hospitalized for two weeks in April 1973 at Portsmouth Naval Hospital after a suicide attempt.  Additionally, the Veteran's personnel and service records indicate that he was admitted to Portsmouth Naval Hospital in April 1973.  No such hospitalization records are contained in the claims file, nor does it appear that any previous record searches have been made by the RO.  The Board notes that in-service hospitalization records and mental health records are sometimes stored at the National Personnel Records Center (NPRC) separately from a Veteran's other service treatment records.  A remand is required for the purpose of obtaining any such separately stored records which may exist.

The claims file also contains evidence indicating that the Veteran is currently receiving disability benefits from Social Security Administration (SSA).  The Veteran reported to several VA treatment providers that he was receiving disability benefits for a psychiatric condition.  Also of record are several SSA inquiries and letters from SSA indicating that the Veteran is receiving SSA benefits with a disability onset date of January 2004.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323   (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  Because SSA records are potentially relevant to the Board's determination in this case, VA is obliged to attempt to obtain and consider those records.  Therefore, on remand, the Veteran's complete SSA records should be obtained.

Accordingly, the case is REMANDED for the following action:

1) Obtain and associate with the Veteran's claims file all outstanding VA treatment records from 2003 to the present documenting mental health treatment.  The RO/AMC should specifically request treatment records from the Clarksburg VAMC.  If any of the records requested remain unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e) (2013).  

2) Additionally, request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be documented in the claims file, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

3) Attempt to obtain the Veteran's records from the National Personnel Records Center for his reported hospitalization at Portsmouth Naval Hospital in April 1973, including any mental health records.  The Board again notes that service hospitalization records and mental health records are sometimes stored separately from other service medical records, and a specific request should be made for such separately stored records.  All efforts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4) After all available records have been associated with the claims file, the Veteran's claims file, including his complete service treatment records and any updated VA treatment records, must be referred to the examiner who provided the December 2012 VA opinion.  The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence.

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.

After reviewing the record and, if necessary, examining the Veteran, the examiner should address the following:

(a) The 2012 VA examiner found that the in-service diagnosis of immature personality disorder was inaccurate and that the mental health symptoms that were reported and/or documented in service were likely unrelated to the Veteran's current depressive symptoms.  Please explain why the mental health symptoms that were reported and/or documented in service are likely unrelated to the Veteran's current depressive symptoms.  

(b) In light of mental health treatment records from February and July 2009 that indicate that the Veteran reported that his anxiety had been ongoing since his experiences in the Navy, and VA treatment records from December 2012 that show that the Veteran was noted to have an anxiety disorder, is it at least as likely as not (i.e., probability of 50 percent) that any such condition is in any way etiologically related to the Veteran's active service, including the mental health symptoms that were reported and/or documented in service.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5) Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6) Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



